694 S.E.2d 391 (2010)
Michael SCHWARTZ and Dawn Gray
v.
BANBURY WOODS HOMEOWNERS ASSOCIATION, INC.
No. 243P09.
Supreme Court of North Carolina.
March 11, 2010.
David H. Harris, for Schwartz & Gray.
Henry W. Jones, Jr., Raleigh, for Homeowners Asso.
Prior report: ___ N.C.App. ___, 675 S.E.2d 382.

ORDER
Upon consideration of the petition filed on the 10th of June 2009 by Plaintiffs in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 11th of March 2010."